In an action to recover damages for personal injuries due to alleged negligence or medical malpractice, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated January 22, 1968, as granted plaintiff’s motion to set aside the verdict in favor of defendant as against the weight of the credible evidence. Order affirmed, with costs to abide the event (cf. General Exch. Ins. Corp. v. New York City Tr. Auth., 20 Mise 2d 2). Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.